DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The limitation “propagation information analyzer” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “propagation information analyzer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “propagation information analyzer”) is modified by functional language (“calculates propagation-speed frame data”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0157]-[1061] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “detection wave receiver” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “detection-wave receiver” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “detection wave receiver”) is modified by functional language (“generates an acoustic line signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0124] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
The limitation “displacement detector” in claim 8 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “displacement detector” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “displacement detector”) is modified by functional language (“detects tissue displacement”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that a hardware circuit, CPU, GPGPU, processor, and software (PGPub [0076]) programmed to perform the process described in [0155] of the PGPub appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the plurality of push waves”. It is unclear if this includes the push wave of line 3 or is a different plurality of push waves. In other words, it is unclear if the push wave transmitted by the probe is part of the push waves transmitted by the oscillators. For examination purposes, it has been interpreted to mean any push waves, however, clarification is required. 
Claim 1 recites the limitation “frame data of a shear wave”. It is unclear if this is the shear wave of line 4 or a different shear wave. For examination purposes, it has been interpreted to mean any shear wave, however, clarification is required.
Claim 6 recites the limitation “a depth direction”. It is unclear if this is the same depth direction as claim 1 or a different depth direction. For examination purposes, it has been interpreted to mean any depth direction, however, clarification is required. 
Claim 8 recites the limitation “the shear wave”. It is unclear if this is the shear wave of claim 1 line 4 or the shear wave of claim 1 line 18. For examination purposes, it has been interpreted to mean either of the shear waves, however, clarification is required. 
Claim 9 recites the limitation “the shear wave” in line 2. It is unclear if this is the shear wave of claim 1 line 4 or the shear wave of claim 1 line 18. For examination purposes, it has been interpreted to mean either of the shear waves, however, clarification is required. 

Claim 10 recites the limitation “a plurality of target observation points”. It is unclear if these are the same as the plurality of observation points of claim 8 or a different set of observation points. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required. 
Claim 13 recites the limitation “a plurality of push waves”. It is unclear if this includes the push wave of line 3 or is a different plurality of push waves. In other words, it is unclear if the push wave transmitted by the probe is part of the push waves transmitted by the oscillators. For examination purposes, it has been interpreted to mean any push waves, however, clarification is required. 
Claim 13 recites the limitation “a wave-front position of a shear wave”. It is unclear if this is the shear wave of line 4 or a different shear wave. For examination purposes, it has been interpreted to mean any shear wave, however, clarification is required. 
Claim 14 recites the limitation “a distance interval”. It is unclear if this is the same as the position interval or a different interval. For examination purposes, it has been interpreted to mean either the same or different, however, clarification is required.
Claim 14 recites the limitation “a deeper portion”. It is unclear if this is the same deeper portion of claim 1 or a different deeper portion. For examination purposes, it has been interpreted to mean either the same or different deeper portion, however, clarification is required. 
Claim 14 recites the limitation “a shallower portion”. It is unclear if this is the same shallower portion of claim 1 or a different shallower portion. For examination purposes, it has been interpreted to mean either the same or different shallower portion, however, clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 20130131511 A1), hereinafter Peterson in view of Urban et al. (US 20200163649 A1), hereinafter Urban.
Regarding claim 1,
Peterson teaches an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0016]) and a probe (at least fig. 1 (10) and corresponding disclosure in at least [0016]) including a plurality of oscillators (at least fig. 1 (12) and corresponding disclosure in at least [0016]) arranged linearly connected to the ultrasonic diagnostic apparatus (at least fig. 1 depicts the probe connected to the apparatus), wherein the ultrasonic diagnostic apparatus causes the probe (10) to transmit a push wave (Abstract which discloses transmitting push pulses (i.e. a push wave)) including an ultrasonic beam to focus into an object to be examined ([0017] which discloses push pulses with beam profiles to a given focal depth), to detect a propagation speed of a shear wave generated by an acoustic radiation pressure of the push wave (Abstract which discloses the push pulses generate shear waves 
A push-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure in at least [0016]) that supplies, a plurality of times, a push-wave pulse (at least fig. 2a-2d (40, 50, 60 and 70) and corresponding disclosure in at least [0017]-[0019] or at least fig. 3 (44, 54, 64, and 74) and corresponding disclosure in at least [0021]) that is set with a predetermined phase (Examiner notes in a sequence a predetermined phase is necessary) and has a predetermined time length ([0017] which discloses long duration of pulses for push pulses), to each of a plurality of transmission oscillators selected from the plurality of oscillators (Examiner notes in order to transmit the push-wave pulse the pulse would necessarily be supplied to any transmission oscillators used for the push pulse) to cause the plurality of transmission oscillators to sequentially transmit the plurality of push waves ([0021] which discloses the shallowest push pulse is transmitted first followed by successively deeper push pulses) to focus onto a plurality of transmission focuses (at least fig. 2a-2d (40, 50, 60, 70) and corresponding disclosure in at least [0017]-[0019]) different in position in a depth direction of the object to be examined (at least fig. 2a-2d depicts the transmission focuses different in position in a depth direction).
A detection-wave pulse transmitter (at least fig. 1 (18) and corresponding disclosure in at least [0016]) that supplies, after the transmission of the plurality of push waves, a detection wave pulse to part or all of the plurality of oscillators ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin. In other words the process of supplying the detection wave pulse (i.e. A-lines) occurs after the plurality of push waves), to cause the plurality of oscillators to transmit, a plurality of detection waves (at least fig. 5 (A1-A5) and corresponding disclosure), wherein each detection wave of the plurality of detection waves passes through a region of interest expressing a range to be analyzed in the object to be examined (at least fig. 
 A propagation information analyzer (at least fig. 1 (30) and corresponding disclosure in at least [0016]) that calculates propagation-speed frame data of a shear wave ([0016] which discloses the wavefront velocity detector differentially calculates the shear wave velocity from peak displacement times on adjacent A-lines) in the region of interest, based on a reflected detection wave (at least fig. 5 (A1-3-A1-4) and fig. 6 (100 and 120) and corresponding disclosure in at least [0029]) received on a time series basis (at least fig. 6 depicts reflected waves received on a time series basis) by the plurality of oscillators, the reflected wave corresponding to each of the plurality of detection waves (Examiner notes the reflected waves A1-1-A1-4 and so forth) correspond to each of the plurality of detection waves (A1-A5). 
Wherein the push-wave pulse transmitter (18) causes the transmission of the plurality of push waves such that a ratio of a depth of each transmission focus to an array length of the plurality of transmission oscillators is larger in the deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined (Examiner notes that any depth would necessarily have this ratio with respect to the length of the array. For example a ratio of 3:n where 3 is a depth of a transmission focus in a deeper portion and n is a length of the array would necessarily be larger than a ratio of 1:n where 1 is a depth in a shallower portion), and
Wherein a time interval between supply start times of the push-wave pulses to be supplied from the push-wave pulse transmitter is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined ([0021] which discloses the transmission of the deeper portion is performed successively after the shallowest portion and [0020] discloses a push pulse is transmitted every 2.5 milliseconds. Examiner notes that a supply start time between the first push-wave pulse (40 or 44) and the second (50 or 54) which is in the shallower portion (in which case 

While Peterson teaches a greater or lesser number of push pulses can be transmitted along the push pulse vector ([0020]), Peterson fails to explicitly teach wherein a position interval between the transmission focuses adjacent to each other is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined. 
Urban, in a similar field of endeavor involving shear wave imaging, teaches wherein a position interval between transmission focuses adjacent to each other is larger in a deeper portion of an object to be examined and is smaller in a shallower portion of the object to be examined ([0077] which discloses acoustic radiation force push beams were focused at 30 mm, 45 mm, and 70 mm. Examiner notes that in a shallower portion the position interval is 15 mm (30 to 45 mm) and in a deeper portion a second position interval is 25 mm (45 to 70 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having intervals as taught by Urban in order to form the desired shear wave front shape accordingly.


Regarding claim 3,
	Peterson further teaches wherein the pulse-wave transmitter supplies each of the plurality of push-wave pulses to a same array including the transmission oscillators (Examiner notes the plurality of push-wave pulses are supplied to an array including the oscillators 12).

	Regarding claim 5,
Urban further teaches wherein, for each of the transmission focuses (30 mm, 45 mm, and 70 mm), a region in which the transmission focus is located and an ultrasonic beam energy density that is a predetermined value or more, is defined as a focus region (Examiner notes that the transmission focuses would necessarily have an ultrasonic beam energy density that is a predetermined value or more as they are the points at which the push pulses are focused),
	Urban further teaches wherein a length in a depth direction of the focus region is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined (Examiner notes a depth to each focus region (i.e. 30 mm, 45 mm, and 75 mm) is interpreted as a length in a depth direction, the depth direction being in a direction of the focus region in its broadest reasonable interpretation, thus the length in a depth direction in the shallower portion (i.e. 30 mm) is shorter and the length in a depth direction of the deeper portion (i.e. 75 mm) is longer).

Regarding claim 6,
Peterson further teaches wherein the push-wave pulse transmitter, for each of the plurality of push-wave pulses, specifies the plurality of transmission oscillators (Examiner notes the transmit beamformer would specify the transmission oscillators in order to transmit the push pulse wave accordingly), sets the phase of the push-wave pulse to be applied for each of the transmission oscillators (Examiner notes the phase (or delay) would necessarily be set by the push-wave pulse transmitter in order to transmit the push pulse wave accordingly), voltage to be applied and a voltage application time (examiner notes a transmit beamformer would set the voltage to be applied and a voltage application time in order to set the delay according to the desired focus points), and a minimum voltage application start time (Examiner notes the delay time required to reach each focal point would require a minimum 

Regarding claim 8,
Peterson further teaches a detection-wave receiver (at least fig. 1 (20) and corresponding disclosure in at least [0016]), that generates, based on a reflected detection wave corresponding to each of a plurality of detection waves, an acoustic line signal for a plurality of observation points in a region of interest ([0016] which discloses the multiline receive beamformer 20 produces (i.e. generates) multiple, spatially distinct receive lines (A-lines) of echo signals (i.e. reflected detection waves) and further teaches a plurality of sampling points (disclosed as each sampling point) on each A-line. Fig. 5 depicts the A-lines as (A1-1-A1-4, A3-1-A3-4, etc.)), to generate a sequence of acoustic-line signal frame data ([0016] which discloses successive A-line sampling. Successive sampling would necessarily result in a sequence of acoustic-line signal frame data); and
A displacement detector (at least fig. 1 (26) and corresponding disclosure in at least [0016]) that detects tissue displacement ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement) in the region of interest at a reception time of the reflected detection wave from the sequence of acoustic-line signal frame data ([0016] which discloses the tissue displacement samples are produced from the successive A-line sampling), to generate a sequence of displacement-amount frame data (at least fig. 6 and corresponding disclosure in at least [0016] which discloses a sequence of samples of tissue displacement. Examiner notes the sequence of samples of tissue displacement is a sequence of displacement amount)
wherein the propagation information analyzer (30) calculates the propagation-speed frame data of the shear wave in the region of interested, based on the sequence of displacement-amount frame data ([0029] which discloses information such as difference in peak times and distance between the A-

Regarding claim 10,
Peterson further teaches wherein for each target observation point of a plurality of target observation points ([0029] which discloses the velocity of shear wave travel can be calculated from point to point across the entire region of interest (i.e. for each of the A-line locations)) the propagation information analyzer (30) calculates time-series variation data in displacement ([0016] which discloses analyzer 30 differentially calculates velocity from peak displacement times on adjacent a-lines) at each the each target observation point (at least fig 6 (122-136) and corresponding disclosure. Examiner notes this displacement is performed for each target observation point (i.e. for each a-line location)) and a reference observation point (at least fig. 6 (102-118) and corresponding disclosure) ([0029] which discloses the displacement points are cross correlations of rf data acquired around a sampling point depth of one A-line A1-3 over time to yield the local displacement values over time at the depth point and 122-136 are gathered the same for a different A-line A1-4) spaced apart by a predetermined distance ([0029] which discloses adjacent points on A-lines which are spaced .5 mm apart), based on the sequence of displacement-amount frame data, performs cross-correlation processing between the plurality of pieces of time-series variation data ([0029] which discloses cross correlations of the rf data of one the point on A-line A1-3 acquired over time and further discloses cross-correlation of the curve data), calculates a transition time in displacement between each target observation point and the reference observation point (at least fig. 6 (delta.t) and corresponding disclosure), calculates a propagation speed of the shear wave to the each target observation point ([0029] which discloses calculating a shear wave velocity as it travels between the two A-line locations (i.e. to the observation 

Regarding claim 14,
Urban further teaches wherein a distance interval between adjacent transmission focuses of the plurality of transmission focuses is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined ([0077] which discloses acoustic radiation force push beams were focused at 30 mm, 45 mm, and 70 mm. Examiner notes that in a shallower portion the distance interval is 15 mm (30 to 45 mm) and in a deeper portion a second distance interval is 25 mm (45 to 70 mm).

Regarding claim 15,
Peterson, as modified, further teaches wherein elasticity measureable regions(at least fig. 2d (42, 52, 62, and 72)and corresponding disclosure in at least [0018]-[0019]. Examiner notes that these have been interpreted as elasticity measurable regions as these are areas where the shear wave travels. Thus they are measurable for elasticity) of the push waves are smaller in the shallower portions and larger in the deeper portions (Examiner notes the modified system the elasticity measurable regions would be larger in the deeper portion due to the larger position interval between the 45 mm push wave and the 70 mm push wave), the elasticity measurable regions being disposed in a uniform density to the position intervals between the transmission focuses so that there is no gap or overlap between the elasticity measurable regions (Examiner notes the regions would necessarily have a uniform density to the position intervals)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Urban as applied to claim 1 above, and further in view of Freiburger et al. (US 20130123630 A1), hereinafter Freiburger.
	Regarding claim 4,
Peterson, as modified, teaches the elements of claim 1 as previously stated. A person having ordinary skill in the art would recognize that a delay required to reach a focal position in a deeper portion would be larger than a delay required to reach a focal position in the shallower portion thus the required supply time to each oscillator would be longer in the deeper portion due to the longer delay times.
Nonetheless,
Freiburger, in a similar field of endeavor involving shear wave imaging, teaches an adaptable push pulse length (i.e. supply time) ([0075]) and further teaches longer pulse length results in a greater amount of push ([0075]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to have included longer supply times in the deeper portion in order to obtain the desired shear wave shape accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson and Urban as applied to claim 1 above, and further in view of Toji (US 20160345939 A1).
Regarding claim 7,
Peterson, as modified, teaches the elements of claim 1 which discloses the each detection wave includes beams (at least fig. 5 (A1-A5) and corresponding disclosure) to propagate in the object to be 
It is not clear if the beams form a plane wave.
Nonetheless, Toji in a similar field of endeavor involving shear wave imaging, discloses a detection wave includes a plane-wave to propagate in the object to be examined, perpendicularly to an array including the plurality of oscillators ([0112] which discloses an ultrasound signal acquirer which outputs plane-wave ultrasound by simultaneously outputting ultrasound from each of the transducers)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include a plane wave as taught by Toji in order to increase the time resolution with respect to shear wave propagation analysis and speed measurement (Toji [0112]). Such a modification amounts to merely a simple substitution of one known shear wave detection method for another rendering the claim obvious (MPEP 2143). 

Regarding claim 9,
Peterson, as modified, teaches the elements of claim 8 as previously stated. Peterson fails to explicitly teach wherein the propagation information analyzer extracts a wave-front position of a shear wave from the sequence of displacement-amount frame data, at the reception time, generates a sequence of wave-front frame data, associates the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time, generates a sequence of wave-front arrival-time frame data, and calculates the propagation-speed frame data of the shear wave in the region of interest, based on the sequence of wave-front arrival-time frame data.
Toji, in a similar field of endeavor involving shear wave imaging, teaches wherein a propagation information analyzer (at least fig. 1 (15) and corresponding disclosure in at least [0034]) extracts a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order enhance the calculation of the propagation speed accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques regarding shear wave analysis to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,

Toji, in a similar field of endeavor involving shear wave imaging teaches an elastic-modulus calculator (at least fig. 1 (15) and corresponding disclosure in at least [0034] and [0055]) that calculates elastic-modulus frame data ([0055] which discloses the propagation analyzer 15 calculates elastic modulus) in a region of interest ([0055] which discloses the elastic modulus is calculated at each coordinate in an image (examiner notes this would include the region of interest), based on a propagation-speed frame data of a shear wave in the region of interest ([0055] which discloses the propagation analyzer calculates elastic modulus from shear wave speeds (i.e. propagation-speed frame data) acquired from wavefront images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include an elastic modulus calculator as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 12,
Peterson, as modified, teaches the elements of claim 11 as previously stated. Peterson further teaches a display (at least fig. 1 (36) and corresponding disclosure) that displays an image ([0016] which discloses displaying an anatomical ultrasound image with a velocity map).
Toji further teaches wherein the elastic-modulus calculator (15) maps the elastic-modulus frame data in the region of interest ([0055] which discloses an elastic modulus is calculated at each coordinate of an image and further discloses color information mapped on elasticity images), generates an elasticity 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include displaying elasticity images as taught by Toji in order to evaluate absolute hardness of tissue (Toji [0006]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Urban and Toji.
Regarding claim 13,
Peterson teaches a method of controlling an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure in at least [0016]), to which a probe (at least fig. 1 (10) and corresponding disclosure in at least [0016]) including a plurality of oscillators arranged linearly is connected (at least fig. 1 (12) and corresponding disclosure) and that causes the probe (10) to transmit a push wave (Abstract which discloses transmitting push pulses (i.e. push waves)) including an ultrasonic beam to focus into an object to be examined ([0017] which discloses push pulses with beam profiles to a given focal depth) to detect a propagation speed of a shear wave generated by an acoustic radiation pressure of the push wave ([0016] which discloses calculating the shear wave speed generated and [0004] which discloses radiation pressure from an ultrasound pulse induces shear waves) the method comprising:
Supplying, a plurality of times, a push-wave pulse (at least fig. 2a-2d (40, 50, 60 and 70) and corresponding disclosure in at least [0017]-[0019] or at least fig. 3 (44, 54, 64, and 74) and 
supplying, after the transmission of the plurality of push waves ([0020] which discloses all push pulses are transmitted in one sequence to launch the full shear wave front before the tracking A-lines begin), a detection wave pulse to part or all of the plurality of oscillators, to cause the plurality of oscillators to transmit, a plurality of times ([0022] which discloses a tracking pulse applied to each location 55 times), a detection wave (at least fig. 5 (A1-A5) and corresponding disclosure) to pass through a region of interest expressing a range to be analyzed in the object to be examined ([0025]-[0026] which discloses a 1 cm sampling region and at least fig. 5. Examiner notes the range is interpreted as 1 cm).

detecting tissue displacement in the region of interest ([0016] which discloses the A-line cross-correlator produces a sequence of samples of tissue displacement), at a reception time of the reflected detection wave, from the sequence of acoustic-line-signal frame data([0016] which discloses the tissue displacement samples are produced from the successive A-line sampling), to generate a sequence of displacement-amount frame data (at least fig. 6 and corresponding disclosure and [0016] which discloses a sequence of samples of tissue displacement. Examiner notes the sequence of samples of tissue displacement would necessarily be a sequence of displacement amount), 
wherein a time interval between supply start times of the push-wave pulses to be supplied from the push-wave pulse transmitter is longer in the deeper portion of the object to be examined and is shorter in the shallower portion of the object to be examined ([0021] which discloses the transmission of the deeper portion is performed successively after the shallowest portion and [0020] discloses a push pulse is transmitted every 2.5 milliseconds. Examiner notes that a supply start time between the first push-wave pulse (40 or 44) and the second (50 or 54) which is in the shallower portion (in which case the time interval between supply start times would be 2.5 ms) would be shorter than a supply start time between the first push-wave pulse (40 or 44) and the third (60 or 64) (in which case the time interval 


While Peterson teaches a greater or lesser number of push pulses can be transmitted along the push pulse vector ([0020]), Peterson fails to explicitly teach wherein a position interval between the transmission focuses adjacent to each other is larger in a deeper portion of the object to be examined and is smaller in a shallower portion of the object to be examined. 

Urban, in a similar field of endeavor involving shear wave imaging, teaches wherein a position interval between transmission focuses adjacent to each other is larger in a deeper portion of an object to be examined and is smaller in a shallower portion of the object to be examined ([0077] which discloses acoustic radiation force push beams were focused at 30 mm, 45 mm, and 70 mm. Examiner notes that in a shallower portion the position interval is 15 mm (30 to 45 mm) and in a deeper portion a second position interval is 25 mm (45 to 70 mm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson to include the push pulses having intervals as taught by Urban in order to form the desired shear wave front shape accordingly.

Peterson further fails to explicitly teach extracting a wavefront position of a shear wave from the sequence of displacement-amount frame data, at the reception time, generating a sequence of wave-front frame data, associating the wave-front position included in each of a plurality of pieces of wavefront data, with the reception time, generating a sequence of wavefront arrival-time frame data, 

Toji, in a similar field of endeavor involving shear wave imaging, teaches extracting a wave-front position of a shear wave from a sequence of displacement-amount frame data ([0048] which discloses a wavefront of a shear wave is extracted from displacement images (i.e. displacement-amount frame data) Examiner notes the wave-front extracted would necessarily involve a position), at a reception time, generating a sequence of wave-front frame data  ([0048] which discloses generating wavefront images (i.e. wavefront frame data) from the extracted shear wave wavefront), associating the wave-front position included in each of a plurality of pieces of the wave-front frame data, with the reception time ([0055] which discloses propagation analyzer (15) detects coordinates (i.e. the wavefront position) on wavefront 312 that correspond with coordinates on the wavefront 311. Examiner notes this detection of corresponding coordinates (which are interpreted as a wave-front position included in each of a plurality of pieces of the wave-front frame data) is interpreted as associating the coordinates (i.e. wave front position) which are included in each image) with the reception time ([0055] which discloses the one image at reception times (t) and (t+delta t)), generating a sequence of wave-front arrival-time frame data (Examiner notes the sequence of wavefront images would necessarily comprise wave-front arrival-time frame data), and calculating a propagation-speed frame data of the shear wave in a region of interest, based on the sequence of wave-front arrival-time frame data ([0048] which discloses speed is detected from the wavefront images).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Peterson, as currently modified, to include generating wave-front frame data and associating the wave-front position included in a plurality of pieces of wave-front frame data as taught by Toji in order to calculate the propagation speed accordingly. Such a modification .

Response to Arguments
Amendments to claim 3 have overcome the drawing objection and 112(b) rejection which have been withdrawn in the current action.
Amendments to claim 7 have overcome the 112(b) rejection which has been withdrawn in the current action.
	Amendments to claim 14 overcome the 112(a) rejection and some of the 112(b) rejections, however, the 112(b) rejections regarding “a deeper portion” and “a shallower portion” have been maintained in the current action.
New 35 U.S.C. 112(b) rejections necessitated by amendment.

Regarding 102/103 rejections
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. For example, applicant argues “Urban does not disclose that a longer interval between supply start times of the push-wave pulses would be applied in deeper portions. In the rejection of previous claim 2, the Office action states that a longer delay time would be applied in a deeper portion of Urban than in the shallower portion to account for increased distance. However, the longer interval between supply start times of the push-wave pulses would increase the time required to effect the multiple push waves” (REMARKS pg. 10). Examiner respectfully disagrees in that Peterson and Urban both teach wherein a longer time interval between supply start times of the push-wave pulses is applied in deeper portions and the action has been updated to reflect this. For example, the supply start time between the first and . 
Applicant further argues “New claim 15 recites “elasticity measurable regions of the push waves are smaller in the shallower portions and larger in the deeper portions, the elasticity measurable regions being disposed in a uniform density to the position intervals between the transmission focuses so that there is no gap or overlap between the elasticity measurable regions.” Support for this limitation is found at paragraphs 197-208; and Figs. 23A-23D of the specification as originally filed. The prior art does not disclose, teach, or suggest anything about the elasticity measurable regions. Accordingly, claim 15 is allowable for at least these additional reasons” (REMARKS pg. 11). Examiner respectfully disagrees in that the areas of a shear wavefront (e.g. fig. 2d (42, 52, 62, and 72) and corresponding disclosure in at least [0017]-[0018]) are necessarily measurable for elasticity and are considered elasticity measurable regions. In the modified system of Peterson and Urban, these regions would be larger in the deeper portion due to the larger position interval in the deeper region accordingly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fraser et al. (US 20140005548 A1) discloses the time intervals between the transmit times of the push pulses is determined by the shear and longitudinal velocities, because the propagation time to the focus needs to be taken into account, thus the supply start time for each push pulse would correspond to the propagation time to the focus. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/               Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793